IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JOHN MATUSEK, SR., SPOUSE AND          : No. 153 MAL 2015
EXECUTOR OF THE ESTATE OF              :
ANGELINE P. MATUSEK,                   :
                                       : Petition for Allowance of Appeal from
                    Petitioner         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
JAMES R. BRUNO, M.D., THOMAS J.        :
CASTELLANO, M.D., JOHN                 :
ROTHSCHILD, M.D., GARY DECKER,         :
M.D., MARK BERNARDI, D.O.,             :
GEISINGER WYOMING VALLEY               :
MEDICAL CENTER, GEISINGER              :
HEALTH SYSTEM FOUNDATION,              :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 23rd day of November, 2015, the Petition for Allowance of

Appeal is DENIED.